Name: Commission Regulation (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00
 Type: Regulation
 Subject Matter: tariff policy;  agricultural structures and production;  EU finance;  plant product
 Date Published: nan

 Avis juridique important|31996R1970Commission Regulation (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00 Official Journal L 261 , 15/10/1996 P. 0034 - 0035COMMISSION REGULATION (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 (1) thereof,Whereas, in accordance with the commitments made by the Community to the WTO, the Community is to open a tariff quota at a duty of ECU 7 per tonne for 1 300 tonnes of millet falling within CN code 1008 20 00 for each marketing year from 1 January 1996;Whereas, following the late publication of Council Regulation (EC) No 1095/96, it was not possible to open the quota on the planned date; whereas the period between 1 January and 30 June 1996 should be covered; whereas, therefore, the quantity for the 1996/97 marketing year should be increased by 50 %;Whereas those imports are subject to the presentation of an import licence; whereas the conditions governing the issue of such licences should be specified;Whereas the proper administration of the imports requires the introduction of a system of securities; whereas, given the likelihood of speculation inherent in the system as a result of the reduced duty, access to the imports in question should be restricted to operators who have lodged a security for the import of millet, who provide proof that they have conducted a commercial activity in the cereals sector for at least 12 months and who are registered in the Member State in which the application is submitted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. An annual tariff quota of 1 300 tonnes per marketing year (1 July to 30 June) of millet falling with CN code 1008 20 00 is hereby opened. The customs duty on the quota shall be ECU 7 per tonne. Import under the quota shall be subject to presentation of an import licence issued in accordance with this Regulation.The quantity to be imported during the 1996/97 marketing year, however, shall be 1 950 tonnes.2. Commission Regulation (EEC) No 3719/88 (2) shall apply, unless otherwise stated in this Regulation.Article 21. Applications for import licences for the quantities referred to in Article 1 (1) shall be accepted only where accompanied by:- proof that applicant is a physical or legal person who has conducted a commercial activity in the cereals sector for at least 12 months and who is registered in the Member State in which the application is submitted,- proof that a security of ECU 5 per tonne has been lodged with the competent authority of the Member State concerned in order to establish the good faith of the applicant.2. Applications for import licences shall be submitted to the competent authorities of the Member States by 1 p.m. (Brussels time) on the second working Monday of each month.Licence applications may not relate to a quantity exceeding that laid down for imports of the product in the marketing year concerned.3. Member States shall notify the Commission by telex, fax or telegram by 6 p.m. (Brussels time) on the date of submission of the quantities covered by import licence applications.That information must be notified separately from information relating to other applications for import licences for cereals.4. If applications for import licences exceed the quota quantities still available in a marketing year, the Commission shall set a single reduction coefficient for the quantities applied for by the third working day following the submission of applications. Licence applications may be withdrawn within one working day of the date on which the reduction coefficient is set.5. Without prejudice to paragraph 4, licences shall be issued on the fifth working day following the day on which applications are submitted.6. Notwithstanding Article 21 (1) of Regulation (EEC) No 3719/88, the period of validity of the licence shall be calculated from the day on which it is actually issued.Article 3 Notwithstanding Article 6 (1) of Commission Regulation (EC) No 1162/95 (3), import licences shall be valid from the day of their issue until the end of the third month following that of issue. The validity of licences shall not, however, extend beyond 30 June of each marketing year.Article 41. Notwithstanding Article 9 of Regulation (EEC) No 3719/88, the rights deriving from import licences shall not be transferable.2. Notwithstanding Article 10 (a) and (b) of Regulation (EC) No 1162/95, the security for import licences covered by this Regulation shall be ECU 25 per tonne.Article 51. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, the quantity released for free circulation may not exceed that indicated in Sections 17 and 18 of the import licence. To that end, the figure '0` shall be entered in Section 19 of the licence.2. In the case of products to be imported under the customs duty provided for in Article 1, the licence application and the import licence shall contain:- in Section 7, the name of the exporting country,- in Section 20, one of the following indications:- Reglamento (CE) n ° 1970/96- Forordning (EF) nr. 1970/96- Verordnung (EG) Nr. 1970/96- Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1970/96- Regulation (EC) No 1970/96- RÃ ¨glement (CE) n ° 1970/96- Regolamento (CE) n. 1970/96- Verordening (EG) nr. 1970/96- Regn º 1970/96- Asetus (EY) N:o 1970/96- FÃ ¶rordning (EG) nr 1970/96,- in Section 24, one of the following indications:- Derecho de 7 ecus/t. Contingente arancelario de mijo del cÃ ³digo NC 1008 20 00- Told 7 ECU/ton, toldkontingent for hirse henhÃ ¸rende under KN-kode 1008 20 00- Zollsatz 7 ECU/t. Zollkontingent fÃ ¼r Hirse des KN-Codes 1008 20 00- Ã Ã ¡Ã ³Ã ¬Ã ¼Ã ² 7 ECU Ã ¡Ã ­Ã  Ã ´Ã ¼Ã ­Ã ¯. Ã Ã ¡Ã ³Ã ¬Ã ¯Ã «Ã ¯Ã £Ã ©Ã ªÃ  Ã °Ã ¯Ã ³Ã ¼Ã ³Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¥Ã ·Ã ±Ã ©Ã ¯Ã ½ Ã ´Ã ¯Ã µ Ã ªÃ ¹Ã ¤Ã ©Ã ªÃ ¯Ã ½ Ã Ã  1008 20 00- Duty rate ECU 7/t. Tariff quota for millet falling within CN code 1008 20 00- Taux de droit 7 Ã ©cus/t. Contingent tarifaire de millet du code NC 1008 20 00- Aliquota del dazio: 7 ECU/t. Contingente tariffario di miglio del codice NC 1008 20 00- Invoerrecht van 7 ecu per ton. Tariefcontingent voor gierst van GN-code 1008 20 00- Taxa de direito 7 ECUS/tonelada. Contingente pautal de painÃ §o do cÃ ³digo NC 1008 20 00- Tulli 7 ecua/t. Koodin 1008 20 00 kuuluvan hirssin kiintiÃ ¶- Tullsats 7 ecu/ton. Tullkvot fÃ ¶r hirs som omfattas av KN-nummer 1008 20 00.The licence shall carry the obligation to import from the country mentioned in Section 7 thereof.Article 6 1. The security of good faith referred to in the second indent of Article 2 (1) shall be released on issue of the licence or on withdrawal of the application in accordance with Article 2 (4).2. Member States shall immediately notify the Commission of the quantities for which licences are withdrawn.Article 7 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 146, 20. 6. 1996, p. 1.(2) OJ No L 331, 2. 12. 1988, p. 1.(3) OJ No L 117, 24. 5. 1995, p. 2.